Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 3 has been amended to be rewritten in independent form. Detailed reasons regarding the allowance of claim 3 may be found in the previous office action.
Claim 1 has been amended to include several new limitations. These limitations are shown clearly in Figures 3-4 and include: “the bottom plate portion (31) is defined by a first single monolithic structure which includes a lower projecting piece (310) that projects radially outward; the side wall portion (32) is defined by a second single monolithic structure which includes an upper projecting piece (320) that projects radially outward and axially opposes the lower projecting piece; the lead-out port (35) includes a lower groove portion (35a) defined in an axially upper surface of the lower projecting piece and an upper groove portion (35b) defined in an axially lower surface of the upper projecting piece.”
As rightly argued by the applicant in the remarks filed on 11/29/2021, the teachings of Kenyon (US 2017/0224940) used in the previous rejection, clearly do not anticipate a monolithic bottom plate portion and a monolithic side wall portion since Kenyon relies on multiple pieces to form the lead out port. Furthermore these portions are formed from different materials and so making them integral into a single monolithic piece would require substantial hindsight reconstruction and would potentially deviate from Kenyon’s intended purpose. Furthermore, Kenyon’s bottom plate portion (542) does not include the radially projecting lower projecting piece that forms the lower groove portion. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due these reasons, independent claims 1 and 3 and their respective dependent claims are deemed allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746